CITATION NR: 9900216	
DECISION DATE: 01/06/99    ARCHIVE DATE: 01/12/99

DOCKET NO.  95-17 381	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for kidney stones.

3.  Entitlement to special monthly pension based on a need 
for aid and attendance of another person or as a result of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  
INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946 and from January 1951 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 2, 1993, and 
March 13, 1995, by the San Juan, Puerto Rico, Regional Office 
of the Department of Veterans Affairs (VA).  In the December 
1993 decision, a rating board denied the veteran's claims for 
compensable ratings for hemorrhoids and history of kidney 
stones.  In March 1995, it denied a claim for special monthly 
pension.  The veteran subsequently relocated to Philadelphia, 
Pennsylvania, and his file was forwarded to the VA Regional 
Office and Insurance Center in Philadelphia (hereinafter 
identified as RO).  He testified at a hearing at the RO on 
June 7, 1995, in connection with his appeal.  

The Board remanded the case to the RO on April 24, 1997, for 
additional evidentiary development and adjudication.  After 
completion of the actions requested by the Board, the RO 
confirmed and continued the prior denials and returned the 
file to the Board for further appellate review.  

During the course of the appeal the veteran has contended, 
through his representative, that a 10 percent rating should 
be assigned under 38 C.F.R. § 3.324 (1998) based on multiple 
noncompensable disabilities.  This matter has not been 
developed or certified for review on appeal but is referred 
to the RO for appropriate action.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that a compensable rating should be 
assigned for his service-connected hemorrhoids.  He states 
that he has rectal bleeding, that bowel movements are 
painful, and that he is unable to use regular paper and must 
use pads instead.  He contends that a compensable rating 
should be assigned for kidney stones because his kidneys are 
painful and "stopped up."  He states that he still continues 
to require medications from the VA.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the claims for compensable ratings for 
hemorrhoids and kidney stones.  


FINDINGS OF FACT

1.  The veteran underwent surgery for hemorrhoids in service 
and again in 1961.  

2.  The evidence of record does not demonstrate that the 
veteran has hemorrhoids at the present time.  

3.  The veteran underwent removal of kidney stones in 
military service and again on later occasions, most recently 
in 1994.  

4.  The evidence does not establish that the veteran has 
kidney stones at the present time or that he has any symptoms 
associated with recurrent stone formation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.114, Code 7336 (1998).  

2.  The criteria for a compensable rating for kidney stones 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.115b, Codes 7508, 7509 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

By a rating decision of February 27, 1959, service connection 
was granted for external hemorrhoids and for history of renal 
stones, both rated noncompensably disabling.  The awards were 
based on review of evidence which included the veteran's 
service medical records.  According to service records, the 
veteran underwent surgery for thrombosed internal and 
external hemorrhoids in December 1954.  Kidney stones were 
removed by cystoscopy on two occasions during service, in 
1955 and 1957.  The veteran underwent postservice surgery for 
hemorrhoids in September 1961.  

The veteran requested increased ratings for his hemorrhoids 
and kidney stones in October 1993.  In support of his claim 
he submitted a January 1992 statement from a private 
urologist, who noted that the veteran had a trabeculated 
bladder.  The diagnosis was prostatism.  

A large quantity of VA and non-VA medical records were 
received in November 1995.  Included were records from the 
Temple University Health Sciences Center which showed that 
there were at least two left ureteral calculi which had been 
seen on diagnostic imaging.  In August 1994 the veteran was 
hospitalized at a VA facility as a result of kidney stone 
pain which had been worsening and poorly controlled for 
several weeks.  He was voiding well with a good force of 
stream and mild hesitancy.  During the hospitalization he 
underwent a left ureteroscopy and cystoscopy for removal of a 
kidney stone.  The veteran was hospitalized in April 1995 for 
voiding dysfunction.  A cystoscopic procedure was performed 
to remove a bladder outlet obstruction.  VA outpatient 
treatment records dated in 1994 and 1995 are also included.

The veteran underwent a VA examination in October 1997 
pursuant to the Board remand.  On examination of the rectum 
and anus, he complained of pain, both urinary and fecal 
incontinence, impotence, and diarrhea.  Objective findings 
were listed as "none."  Specific evaluation information 
requested of the examiner was obtained.  The veteran 
complained of bleeding from the rectum on a regular basis.  
He stated that he soiled his clothing daily and had to wear a 
woman's pad.  He claimed that he had urinary and fecal 
incontinence as well as tenesmus.  He claimed that he 
experienced dehydration and was unable to keep up with his 
urinary and fecal output.  In response to questions, he 
indicated that he experienced fecal leakage occasionally for 
which he had to wear a pad and that he had fecal incontinence 
about four times per day.  No hemorrhoids were visualized on 
examination.  There was no angle tenderness.  The pertinent 
diagnosis was possible internal hemorrhoids.

II.  Analysis--Hemorrhoids

The veteran's claim for an increased rating for his service-
connected hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  Murphy v. 
Derwinski, 1 Vet. App. 78, 80 (1990); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  There is no indication in the record 
that there are additional relevant medical records or other 
evidence that has not been obtained.  The evidentiary 
development required for adjudication of the appeal has been 
completed and that the statutory duty to assist in the 
procurement of such evidence has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998).  In evaluating the disability, the Board 
considers the current examination reports in light of the 
whole recorded history to ensure that the current rating 
accurately reflects the severity of the condition.  38 C.F.R. 
§§ 4.1, 4.41 (1998).  The Board has a duty to acknowledge and 
consider all regulations which are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the 
entire recorded history must be considered, the regulations 
do not give past medical reports precedence over current 
findings, and the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (1998).

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a noncompensable rating is provided for 
hemorrhoids which are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
"[l]arge or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  38 C.F.R. § 4.14, 
Code 7336 (1998).  

The record shows that the veteran underwent surgery for 
hemorrhoids during military service and again in 1961.  Since 
then, there has been no definite finding of further 
hemorrhoids.  The examinations performed in connection with 
the present claim for increase have been negative for 
findings of external hemorrhoids.  While the October 1997 VA 
examination suggested the possibility of internal 
hemorrhoids, those hemorrhoids, even if present, were clearly 
not large, thrombotic, irreducible or accompanied by 
excessive redundant tissue evidencing frequent recurrences.  
The veteran bases his claim for increase largely on 
allegations of symptoms such as leaking or incontinence, but 
there is no medical evidence which would tend to implicate 
hemorrhoids as the cause of these symptoms.

Therefore, a preponderance of the evidence shows that the 
veteran's service-connected hemorrhoids do not result in the 
symptomatology required in the above criteria for the 
assignment of a 10 percent rating.  Accordingly, the benefit 
of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  
Likewise, the evidence does not show that the disability 
picture presented more nearly approximates the criteria for a 
10 percent rating.  38 C.F.R. § 4.7 (1998).



III.  Analysis--Kidney Stones

The claim for an increased rating for kidney stones is a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Murphy, Id.; Proscelle, Id.  In accordance with 
the statutory duty to assist, the Board has remanded the case 
for a current examination and procurement of available 
records.  The veteran has not identified any additional 
relevant evidence that has not been obtained.  The Board 
finds that the evidentiary development conducted in 
connection with the claim is adequate to satisfy the Board's 
statutory duty.  

The current noncompensable rating for kidney stones was 
assigned under the provisions of Code 7508 of the rating 
schedule, which applies to nephrolithiasis.  Under that code, 
nephrolithiasis is rated as hydronephrosis, except when there 
is recurrent stone formation requiring one or more of the 
following:  (1) diet therapy, (2) drug therapy, (3) invasive 
or noninvasive procedures more than two times per year.  
38 C.F.R. § 4.115b, Code 7508 (1998).  Under Code 7509, the 
code for hydronephrosis, a 10 percent rating is provided for 
"[o]nly an occasional attack of colic, not infected and not 
requiring catheter drainage."  38 C.F.R. § 4.115b, Code 7509 
(1998).  Since Code 7509 does not set forth specific criteria 
for a noncompensable rating, 38 C.F.R. § 4.31 (1998) is 
applicable.  Under that provision, in "every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met."

The record shows that the veteran has had several kidney 
stones removed in the past, most recently in 1994.  
Subsequent examination and treatment records show no 
indication of a recurrence of stones.  None were found on a 
VA examination in October 1997 or in later VA outpatient 
studies.  Intravenous pyelograms performed in December 1997 
and January 1998 were negative for kidney stones.  The 
veteran continues to have complaints of urinary dysfunction, 
but his physicians have attributed his complaints to other 
disorders, such as chronic prostatitis.  The evidence does 
not demonstrate that the veteran has occasional attacks of 
colic which would warrant a 10 percent rating on the basis of 
hydronephrosis or that he has recurrent stone formation 
requiring diet or drug therapy or invasive or noninvasive 
procedures more than twice per year.  In the absence of the 
specific findings required for a 10 percent rating under 
either code, a noncompensable rating must be assigned.

The negative evidence of record outweighs the positive 
evidence of record in this case and the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  The 
disability shown by the evidence of record does not more 
nearly approximate the level required for a compensable 
rating under the applicable criteria.  38 C.F.R. § 4.7 
(1998).  


ORDER

A compensable rating for hemorrhoids is denied.  

A compensable rating for kidney stones is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App.  268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran contends that special monthly pension should be 
awarded to him because he requires the regular assistance of 
another person in carrying about his activities of daily 
living.  He states that a nurse comes to see him 3 or 4 times 
per week to check his blood, heart, blood pressure and sugar, 
and that he needs someone to look out for him.  He claims 
that he can walk about a block or two before his legs give 
out.  

The record shows that the veteran was previously granted 
special monthly pension at the housebound rate in January 
1987, effective from October 1986.  The award was later 
discontinued from January 5, 1989, and the discontinuance was 
upheld by the Board on November 27, 1990.  The award of 
pension at the housebound rate was based on a finding that 
the veteran had a disability ratable as 100 percent disabling 
(status post colon resection for adenocarcinoma of the colon) 
plus additional disability separately ratable as 60 percent 
disabling or higher.  See 38 C.F.R. § 3.351.

The rating decision which effectuated the termination of the 
special monthly pension following an earlier proposal to 
discontinue housebound benefits, followed by notice of the 
proposed action to the veteran, itemized the nonservice-
connected disabilities so as to eliminate the separate 100 
percent rating for the colon resection; that disability, 
together with diverticulosis, was rated 30 percent disabling.  
When adjudicating the veteran's later claim for special 
monthly pension in March 1995, the RO used the same list of 
disabilities and the same ratings.  However, the record later 
developed in connection with that claim contains evidence of 
a number of additional disabilities which have not been 
rated, a partial list of which includes degenerative 
arthritis of the spine and knees, hypertension, trigeminal 
neuropathy due to diabetes, residuals of a cerebral vascular 
accident, status post surgery for polyps of the colon, and 
prostatitis.  

The United States Court of Veterans Appeals has held that, in 
adjudicating pension claims, a specific percentage evaluation 
of each of a veteran's various disabilities must be assigned.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  A careful effort to assign correct ratings for each 
disability is necessary in this case inasmuch as the criteria 
for special monthly pension at the housebound rate include 
entitlement criteria which may be satisfied through the 
percentage evaluations assigned for the disabilities shown in 
the record.

In view of the foregoing, the issue of entitlement to special 
monthly compensation based on a need for regular aid and 
attendance or at the housebound rate is remanded to the RO 
for the following actions:  

1.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein.  A 
percentage evaluation should be assigned 
for each disorder identified.  In rating 
the disabilities, the RO should determine 
whether the medical evidence is adequate 
and, if not, any necessary further 
examinations should be scheduled.

2.  The RO should then rate each of the 
veteran's disabilities for purposes of 
the claim for special monthly pension at 
either the aid and attendance or 
housebound rate, with consideration of 
all of the disabilities which have been 
identified and rated pursuant to the 
present remand.  If the decision is 
adverse to the veteran, a supplemental 
statement of the case should be issued, 
and both he and his representative should 
be accorded a reasonable period of time 
for reply.

No action is required of the veteran or his representative 
unless further notice is provided.  The purpose of this 
remand is to obtain additional information and to ensure due 
process of law.  The Board does not intimate any factual or 
legal conclusions as to the final disposition warranted in 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
